IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-50107
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

VICTOR MONTOYA-MARTINEZ,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. P-97-147-1
                       - - - - - - - - - -
                         October 20, 1998

Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Victor Montoya-Martinez has filed a

motion to withdraw and a brief as required by Anders v. California,

386 U.S. 738 (1967).   Montoya-Martinez has not responded.

     Our independent review of the brief and record discloses no

nonfrivolous issue.    Accordingly, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.    See 5TH CIR. R.

42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.